Case: 19-50784      Document: 00515883895         Page: 1     Date Filed: 06/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          June 2, 2021
                                  No. 19-50784
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   Alejandro Hernandez,

                                                             Plaintiff—Appellant,

                                       versus

   Constable R. A. Sommers, Precinct #7; Alberto Enrique
   Hernandez; Reynaldo Aaron Morales; Victor Vazquez,

                                                          Defendants—Appellees.


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 3:19-CV-79


   Before Dennis, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Alejandro Hernandez moves for leave to proceed in forma pauperis
   (IFP) on appeal to challenge the dismissal of his civil complaint for failure to
   comply with a court order requiring payment of applicable fees. For the



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50784      Document: 00515883895            Page: 2   Date Filed: 06/02/2021




                                     No. 19-50784


   following reasons, we grant Hernandez’s motion for leave to proceed IFP on
   appeal, dispense with further briefing, vacate the district court’s judgment,
   and remand the case to the district court for further proceedings.
          Hernandez is financially eligible to proceed IFP on appeal. See Adkins
   v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948). He has also raised
   a nonfrivolous issue for appeal with respect to whether the district court
   considered him to be economically ineligible for arbitrary or erroneous
   reasons and abused its discretion by denying his motion to reconsider the
   order denying him leave to proceed IFP in the district court. See Flowers
   v. Turbine Support Div., 507 F.2d 1242, 1244 (5th Cir. 1975), superseded by
   statute on other grounds as recognized in Thompson v. Drewry, 138 F.3d 984, 985-
   86 (5th Cir. 1998). The district court denied Hernandez’s motion to proceed
   IFP based on his monthly income.                 However, in his motion for
   reconsideration, Hernandez reported a substantial decrease in his income
   and asserted that he had underreported his monthly expenses in his initial
   IFP motion. In denying the motion to reconsider, the district court stated
   Hernandez’s updated income and expenses did “not change the court’s
   previous analysis” and that he had “sufficient funds to pay the filing fee.”
   However, Hernandez’s financial affidavit showed limited assets as well as
   necessary monthly expenses that exceeded his monthly income. Thus, we
   conclude the district court erred. See Flowers, 507 F.2d at 1244.
          On the merits of the appeal, Federal Rule of Civil Procedure 41(b)
   authorizes the dismissal of an action for failure to prosecute or comply with
   a court order. Fed. R. Civ. P. 41(b). For the reasons stated above, the
   district court abused its discretion in ordering payment of the applicable fees.
   Accordingly, the district court also abused its discretion in dismissing
   Hernandez’s complaint for failure to comply with its order to pay the fees.
   See Coleman v. Sweetin, 745 F.3d 756, 766 (5th Cir. 2014).
          MOTION GRANTED; VACATED AND REMANDED.



                                          2